The "Homestead Act," passed in 1851 (Laws 1851, c. 1089), exempted a family homestead of the head of each family from attachment and levy upon execution, and provided that "it should not be assets in the hands of the administrator for the payment of debts, nor subject to the laws of distribution and devise, so long as the widow, minor children, or any or either of them shall occupy the same." In the revision of 1827, which went into effect January 1, 1868, as the General Statutes, it was provided that "the wife, widow, and children of every person, who is the owner of a homestead or any interest therein . . . shall be entitled to a homestead against the creditors and grantees of such debtor, . . . for and during the life of such wife and widow and the minority of such children. Gen. St., c. 124, s. 1. The provision in the former statute, that the homestead should not be assets for the payment of the husband's debts, nor subject to the laws of distribution, was omitted in c. 124 of the General Statutes; but in c. 183, ss. 7, 8, 9, 11, and 12, giving the widow her share in her deceased husband's estate, it was specially provided that such share should be in addition to her dower and homestead; and in c. 184, s. 1, relating to a division of the real estate among the heirs, provision was made that it should be subject to the homestead rights of the wife and minor children. Adopting the common and well known rule, in the construction of statutes, of considering all the statutes upon the same subject together, and giving force to each one and to all parts of each, the natural if not inevitable conclusion is that the legislature intended, in the revision of 1867, to preserve to the widow her right of homestead against heirs as well as creditors and grantees of the husband. In c. 124 the right was given to the wife against creditors and grantees of the husband in his life-time, and in cc. 183, 184, the right was continued to the widow in the homestead of the deceased husband, and this could be effective only by making it superior to the claims of the heirs. By *Page 447 
giving the homestead right to the widow in the statute of distributions and providing there for its assignment, it was unnecessary to expressly provide for it in the chapter relating mainly to the assignment of a homestead against judgment creditors, and the legislature could not have intended to repeal the provision for a so important property right as the widow before enjoyed, or cut it short by a limitation to a right against creditors and grantees only, without express words indicating that intention. It was not repealed by an omission of the provision in one chapter and an express grant of it in another.
Conspicuously inequitable and absurd results would follow if the construction of the statute claimed by the plaintiffs were adopted. The widow might receive more from an estate hopelessly insolvent than from one abundantly solvent. She would receive a homestead in the former case at the expense of unpaid creditors, and none in the latter, however extensive the home premises might be. The right of the widow being superior to that of the creditors, and the right of the heirs superior to that of the widow, she would take a homestead against the creditors, and, on the death of the husband, the heirs would take it from her. But the creditors, being entitled against the heirs, would in turn take it from them, and so there would arise a continuous circle of fruitless and endless legal procedure, each successive step overturning what had been established by the preceding one, to be itself overturned by the next one to follow, and making for no one a title to be beneficially enjoyed. It could not have been intended that the law should operate in that way. The construction of the homestead laws, as amended by the General Statutes, contended for by the plaintiffs and upheld by the case of Spaulding's Appeal, 52 N.H. 336, cannot be sustained. Those statutes, by a reasonable interpretation, gave the defendant a right of homestead in her husband's estate against the plaintiffs during her natural life. The probate court having jurisdiction of the matter, and having set off to her a homestead from which no appeal was taken, the plaintiffs are concluded by that judgment and cannot maintain their action.
Judgment for the defendant.
DOE, C.J., did not sit: the others concurred.